                Case 5:21-cv-00317-F Document 5 Filed 04/12/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


    VICTOR and BRITTANY                             )
    SEYBOLD, individually, and as                   )
    parents of L.S., C.S. and R.S., minors,         )
                                                    )
                   Plaintiffs,                      )
                                                    )
    -vs-                                            )       Case No. CIV-21-0317-F
                                                    )
    BBC AF MANAGEMENT/                              )
    DEVELOPMENT, LLC, a foreign                     )
    limited liability corporation,                  )
                                                    )
                   Defendant.                       )


                                              ORDER

           The court has a duty to determine its jurisdiction. Tuck v. United Services
Automobile Assoc., 859 F.2d 842, 844 (10th Cir. 1988). Upon review of the notice
of removal, the court finds that the diversity of citizenship allegations are deficient
for one or more of the following reasons.
            X     An Individual.
                    X    The pleading does not allege the specific1 state in which an
                  individual is a “citizen” or has “citizenship.” See, doc. no. 1, ¶ 5.
                  Allegations regarding residency are not sufficient because, for purposes




1
  See, Simmons v. Rosenberg, 572 F. Supp. 823, 825 (E.D.N.Y. 1983) (merely averring that a party
is a citizen of a state other than the state of New York is “clearly insufficient to establish diversity
jurisdiction….”).
             Case 5:21-cv-00317-F Document 5 Filed 04/12/21 Page 2 of 3




               of 28 U.S.C. §1332, citizenship and residence are two entirely distinct
               concepts.2
         X     A Limited Liability Company (LLC).
                 X     All of the members of the LLC are not identified. See, id. at ¶6.3
                 X     All information necessary to determine the citizenship of each
               of the members of the LLC is not alleged. For example, if a member is
               another entity,4 then the type of entity must be clearly identified, and
               all information necessary to determine that entity’s citizenship must be
               alleged, down through all layers of membership.5



2
  Residence alone is not the equivalent of citizenship. State Farm Mut. Auto. Ins. Co. v. Dyer, 19
F.3d 514, 520 (10th Cir. 1994); Walden v. Broce Construction Co., 357 F.2d 242, 245 (10th Cir.
1966). It is domicile, not residence, which is relevant for determining an individual’s citizenship.
Siloam Springs Hotel, L.L.C. v. Century Surety Co., 781 F.3d 1233, 1238 (10th Cir. 2015). For
any number of reasons, an individual can reside in one place but be domiciled in another place; for
adults, domicile is established by physical presence in a place, coupled with an intent to remain
there. Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989).
3
 The disclosure notice at doc. no. 3 identifies the sole member of the party-LLC as another LLC.
But even taking that information into account, the jurisdictional allegations remain deficient.
4
 Regarding determination of citizenship for various types of entities, see generally, 15 James Wm.
Moore, Moore’s Federal Practice, §§ 102.50-102.58 (3d ed. 2020); Wright & Miller, 13 Fed. Prac.
& Proc. Juris. § 3630.1 (3d ed.) (application of the citizenship rule for unincorporated
associations).
5
  For example, if one of the members is an LLC, then its members, and their specific states of
citizenship, as well as all underlying information necessary to support those conclusions, must be
alleged, and so on. Illustration: Party A is an LLC. The citizenship of the members of an LLC
are imputed to the LLC. Accordingly, the members of the LLC, and all jurisdictional information
necessary to determine each member’s state or states of citizenship, must be determined and
alleged. The members of Party A are X and Y. X is an individual who is a citizen of Oklahoma.
Y is another LLC (the second LLC). The members of Y are B and C. B is yet another LLC (the
third LLC) and C is a corporation. The members of B are D and E. D is an individual who is a
citizen of Texas. E is a partnership. The partners of E are F and G. F is an individual who is a
citizen of Kansas. G is an individual who is a citizen of Arkansas. Corporation C (the second
member of Y) is incorporated in Delaware and has its principal place of business in Florida. Based
on the above, the states in which members of Party A are citizens are Oklahoma (X’s state of
citizenship); and Texas, Kansas, Arkansas, Delaware and Florida (Y’s states of citizenship). Party
A is therefore deemed a citizen of Oklahoma, Texas, Kansas, Arkansas Delaware and Florida.

                                                 2
              Case 5:21-cv-00317-F Document 5 Filed 04/12/21 Page 3 of 3




                                  Order to Cure Deficiencies.
        Defendant BBC AF Management/Development LLC, as the party invoking
this court’s subject matter jurisdiction based on diversity of citizenship, is
DIRECTED to:
          X        File, within 14 days of the date of this order, a supplement to the notice
of removal which provides all of the missing jurisdictional information.
          X        If the filer cannot allege the necessary information at this stage, the filer
may file a short notice so stating, in which case the filer shall bring this issue to the
attention of the court at the status and scheduling conference.
          X        Failure to comply may result in dismissal of this action without
prejudice or remand.
        IT IS SO ORDERED this 12th day of April, 2021.




21-0317p001.docx




                                                 3
